Citation Nr: 0620626	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-17 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
paranoid type, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
left wrist fracture with traumatic arthritis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1989 to 
November 1995.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in 
January 2002 and March 2003 from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia. 
Pennsylvania  

At the time the veteran filed the July 2001 claim for 
entitlement to an increased rating  for the service-connected 
psychiatric disorder in July 2001, the veteran was in receipt 
of a 10 percent disability rating.  In January 2002, the RO 
granted the veteran's claim of entitlement to an increased 
rating for schizophrenia, paranoid type, and assigned a 30 
percent disability effective January 30, 2001.  

The veteran filed a claim of entitlement to an increased 
rating for residuals of a left wrist fracture in December 
2002.  In March 2003, the RO granted the claim of entitlement 
to service connection for residuals of a left wrist fracture 
with traumatic arthritis and assigned a 10 percent rating, 
effective December 2002.  

A review of the record, however, does not expressly show that 
the veteran is  satisfied with the assigned 30 percent and 10 
percent disability ratings.  Thus, the claims are still 
before the Board.  AB v. Brown, 6 Vet.App. 35 (1993).  


FINDINGS OF FACT

1.  The psychiatric disorder of schizophrenia, paranoid type, 
is manifested by paranoia, paranoid personality, intrusive 
thoughts, agitation, anxiousness, restlessness, and 
difficulty making friends.  

2.  The residuals of the left wrist fracture with traumatic 
arthritis include limitation of motion; there is no evidence 
of ankylosis of the left wrist.  


CONCLUSION OF LAWS

1.  The criteria for entitlement to an increased rating for 
schizophrenia, paranoid type, currently evaluated as 30 
percent disabling have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130 
Diagnostic Code 9203 (2005).  

2.  The criteria for an increased rating for residuals of a 
left wrist fracture with traumatic arthritis, currently 
evaluated as 10 percent disabling have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.71a Diagnostic Codes 5003, 5010, 5214, 5215 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Following the receipt of the veteran's July 2001 claim for 
entitlement to an increased rating for schizophrenia, 
paranoid type, the veteran was provided with an August 2001 
VCAA notice letter.  This letter informed the veteran of the 
evidence necessary to establish entitlement to service 
connection and did not address the specific psychiatric 
disorder of schizophrenia, paranoid type.  However, the 
notice letter did state how VA would assist the veteran in 
obtaining evidence to substantiate the claim, that VA was in 
the process of scheduling a VA examination in connection with 
the claim, and how to reach VA in the event that he had any 
questions regarding the claim.  

Following receipt of the veteran's December 2002 claim of 
entitlement to an increased (compensable) rating for 
residuals of a left wrist fracture, the veteran was provided 
with correspondence informing him of what VA needed in order 
to assist him with his claim, that VA requested that a VA 
medical facility schedule him for VA examination, and the 
letter also requested that the veteran provide VA with enough 
information about any records that may help support the 
claim.  

To the extent that the August 2001 and January 2003 
correspondence do not completely comply with the specific 
notification requirements of 38 C.F.R. § 3.159, the 
deficiencies do not prejudice the veteran, as the veteran's 
actions, which include submitting statements and medical 
evidence for the purpose of showing that the disabilities 
increased in severity, indicate that he was clearly aware of 
the evidence that is necessary to substantiate the claims and 
the relative duties of VA and himself to obtain evidence.  
Furthermore, the letters did invite the veteran to submit 
evidence in support of the claims.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with 
opportunities to submit evidence and argument in support of 
the claims, and to respond to VA notices.  Specifically, VA 
has associated with the claims folder the veteran's service 
medical records, service personnel records, VA examination 
reports, and VA medical treatment records.  The veteran has 
not identified any additional evidence pertinent to the 
claim, which is not already of record, and there are no 
available additional records to obtain.  

Note that during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims of entitlement to an increased rating for 
schizophrenia, paranoid type, and residuals of a left wrist 
fracture with arthritis, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran maintains that the psychiatric disorder of 
schizophrenia, paranoid type, is more than 30 percent 
disabling and that he is entitled to the next higher rating 
of 50 percent.  He also maintains that the residuals of the 
left wrist fracture are more than 10 percent disabling and 
that he is entitled to the next higher rating for the 
service-connected residuals.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Entitlement to an Increased Rating for the Psychiatric 
Disorder of Schizophrenia, Paranoid Type

The psychiatric disorder of schizophrenia, paranoid type is 
currently evaluated as 30 percent disability.  In order to 
assign the next higher rating of 50 percent, the evidence 
must show that the veteran suffers from symptoms which are 
consistent with the criteria for the next higher rating of 50 
percent.  

A 50 percent rating disability for schizophrenia, paranoid 
type, is assigned where there exists occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9203 
(2005).  

A 30 percent disability rating for schizophrenia, paranoid 
type is assigned where there exists occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9203 (2005).  

The pertinent evidence associated with the claims file 
include the veteran's statements, VA medical treatment 
records, dated from February 1997 to August 2003; VA 
examination report, dated in February 2003; and additional VA 
medical records (primarily consisting of X-ray reports), 
dated through March 2005.  Note that a Compensation and 
Pension Request Worksheet shows that in July 2001, the RO 
requested a VA mental disorder examination.  The veteran was 
apparently scheduled for VA examination in December 2001.  A 
review of the claims file indicates that the veteran did not 
report for the scheduled VA examination.  

In the veteran's July 2001 statement, he maintained that in 
recent months he began to experience aggression, agitation, 
and paranoia.  He also stated that these symptoms began after 
he became employed full-time as a manager of a group home.  
After experiencing the symptoms, he resigned and took a 
position as an entry-level counselor.  He stated that friends 
referred to him as weird and paranoid.  

A May 1999 VA psychiatric general note indicates that the 
veteran stated that he took his medicine religiously and that 
he did not have any problems.  He held employment, he was 
completing a degree in business management, and was 
financially responsible for his housing.  The mental status 
evaluation revealed that the veteran had an appropriate 
affect, neutral mood, spontaneous and relevant speech, and 
mild anxiety.  In October 1999, similar findings were 
reported; the veteran was calm and he was not psychotic.  

In April 2000, a VA psychiatric note shows that the veteran 
remained stable, despite non-compliance with medication.  A 
September 2002 VA psychiatric note shows that the veteran 
stated that he took medication regularly and that he did not 
have any problems.  The mental status evaluation revealed an 
appropriate affect, a neutral mood, spontaneous and relevant 
speech; he was able to visit friends without pressure or 
anxiety.  The examiner stated that through medication, the 
veteran's psychosis has been under control for three years.  
The Global Assessment of Functioning (GAF) score was 80.  
Similar findings were noted in the VA medical treatment 
records dated through December 2000.  

In January 2001, the veteran began to complain that he was 
reading into things.  He complained of stress at work.  The 
mental status evaluation revealed that the veteran was 
casually dressed, somewhat poorly groomed, and complained of 
suspiciousness.  He was diagnosed as having schizophrenia 
with mild symptom exacerbation.  In February 2001, he 
reported feeling agitated, angry, and temperamental even 
after taking his medication.  He also began to complain of 
intrusive thoughts, which made him believe that his co-
workers were conspiring to have him fired.  He continued to 
keep employment at a nursing home and lived independently.  

In March 2001, the VA medical treatment records began to 
report that the veteran suffered from a restricted affect and 
a neutral to somewhat depressed mood.  He also experienced 
anxiety and admitted to feeling depression; there was no 
evidence of psychosis.  

The VA medical treatment records beginning in January 2002 
reveal that the veteran was somewhat anxious and that his 
speech was regular and goal-oriented.  The veteran's memory, 
judgment, and insight were reported as fair.  The VA medical 
treatment records, dated in May 2002, revealed that the 
veteran complained of being unable to sit still and that he 
believed that people were "able to read him."  His mood was 
reported as euphoric, restless, and fidgety; his speech was 
fast but goal-oriented, his memory was fair, and his judgment 
and insight were poor.  In August 2002, the veteran 
complained of feeling restless and fidgety.  The mental 
status evaluation showed that he was anxious and that his 
affect was appropriate; his memory, his judgment, and insight 
were fair.  Similar findings were reported in VA medical 
treatment records dated in November 2002 and April 2003.  

The June 2003 VA psychiatric note reports that the veteran 
left his place of employment and came to the Behavioral 
Health Clinic stating that he needed to talk with someone.  
He complained of stress, paranoia, inability to concentrate, 
and aggravation by co-workers.  The staff psychiatrist noted 
that the veteran was less anxious and tense by the end of the 
interview and thanked the psychiatrist for the intervention.  
In the VA psychiatric note dated in August 2003, the veteran 
reported that he was doing well and the examiner reported 
that the veteran's mood was neutral and his affect was 
appropriate; his speech was regular and goal-oriented; his 
memory, judgment and insight was described as fair.  

The additional VA medical treatment records pertain to other 
disabilities and do not provide any additional evidence which 
pertain to schizophrenia, paranoid type, which would be 
helpful in assigning the next higher rating of 50 percent.  

In view of the foregoing, the Board concludes that the 
evidence does not demonstrate that the veteran suffers from 
symptoms related to schizophrenia, paranoid type, which meet 
the criteria for the next higher rating of 50 percent under 
Diagnostic Code 9203.  That is, the evidence of record does 
not demonstrate that the veteran currently suffers from 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

In fact, the evidence shows that the veteran is able to hold 
employment and is financially responsible for his housing.  
The evidence also primarily shows that his speech is regular 
and goal-oriented, not stereotyped.  His memory is described 
as fair and his judgment and insight are described as fair.  

Therefore,  the Board finds that the evidence does not show 
that the veteran currently suffers from symptoms which meet 
the criteria for the next higher rating of 50 percent.  
Therefore the claim of entitlement to an increased rating for 
schizophrenia, paranoid type, is denied and the 30 percent 
disability rating of schizophrenia, paranoid type is 
continued.  

Entitlement to an Increased Rating for Residuals of a Left 
Wrist Fracture with Traumatic Arthritis

The veteran maintains that he is entitled to an increased 
rating for residuals of the left wrist fracture because he 
experiences pain when he performs normal daily activities.  
On rotation of the left wrist, he claims that he can hear the 
bones grinding against each other.  The pertinent evidence of  
record is stated in detail above.  

The veteran is service-connected for traumatic arthritis of 
the right wrist.  Under Diagnostic Code 5010, Arthritis, Due 
to Trauma (substantiated by X-ray findings, VA is instructed 
to rate as degenerative arthritis.  Under Diagnostic Code 
5003, Degenerative Arthritis (hypertrophic or 
osteoarthritis), degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Code for the specific joint 
or joints involved.  In the absence of limitation of motion, 
a 20 percent disability rating is assigned for X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.  

The Diagnostic Code which pertains to limitation of motion of 
the wrist is Diagnostic Codes 5214 and 5215.  In order to 
assign the next higher rating under Diagnostic Code 5214, the 
evidence must show that the veteran suffers from ankylosis of 
the wrist.  In the first instance, the Board points out that 
the evidence clearly demonstrates that the veteran's left 
wrist is not ankylosed.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  In this 
case, there is no evidence of ankylosis.  Thus, a rating 
higher than 10 percent cent is not warranted under Diagnostic 
Code 5214.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2005).  

Under Diagnostic Code 5215, a 10 percent rating is assigned 
for limitation of motion of the wrist (where dorsiflexion is 
less than 15 degrees and where palmar flexion is limited in 
line with the forearm).  On VA examination, dated in February 
2003, the veteran had painless active range of motion of the 
left wrist; range of motion studies reveals wrist flexion 
from 0 to 65 degrees, wrist ulnar deviation was from 0 to 30 
degrees, and radial deviation was from 0 to 17 degrees. The 
Board notes that under Diagnostic Code 5215, the veteran is 
in receipt of the maximum rating allowed by law.  Thus, a 
disability rating higher than 10 percent under Diagnostic 
Code 5215 is not possible.  38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2005).  

There is no X-ray evidence which demonstrates involvement of 
two or more major joints, or two or more minor joint groups, 
with occasional incapacitating exacerbations associated with 
arthritis of the left wrist.  Accordingly, the criteria for 
the next higher rating of 20 percent under Diagnostic Code 
5003 have not been met.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2005).  

The evidence contained in the February 2003 VA examination 
report and the numerous VA medical treatment records do not 
indicate that the veteran suffers from symptoms which are 
consistent with the criteria for the next higher rating.  
Accordingly, the criteria for the next higher rating 
residuals of a left wrist fracture with traumatic arthritis 
have not been met.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that consideration should be given to 
evidence of pain, weakened movement, excess fatigability, or 
incoordination.  The level of associated functional loss in 
light of 38 C.F.R. § 4.40 (2004), which requires VA to regard 
as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use, should also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
evidence does not demonstrate that the residuals of the left 
wrist fracture are additionally impaired as a result of any 
of the DeLuca factors.  Thus, a rating higher than 10 percent 
is not warranted under the provisions of DeLuca.  


ORDER

Entitlement to an increased rating for schizophrenia, 
paranoid type, currently evaluated as 30 percent disabling is 
denied.  





	(CONTINUED ON NEXT PAGE)




Entitlement to an increased rating for residuals of a left 
wrist fracture, with traumatic arthritis, currently evaluated 
as 10 percent disabling is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


